Citation Nr: 1456779	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-08 662	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to nonservice-connected death pension benefits, to include at the aid and attendance rate.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to August 1946.  He died in November 1988, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Pension Management Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which found the Appellant was not entitled to death pension benefits at the aid and attendance rate due to excessive income.  The RO in Wichita, Kansas, has jurisdiction over the VA claims folder.


FINDINGS OF FACT

On December 3, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Appellant has withdrawn this appeal via a December 2014 statement and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


